IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 98-40772
                          Conference Calendar


ERNEST GUERRA,
                                              Plaintiff-Appellant,

versus

JAMES D. MAYFIELD, Correctional
Officer, Michael Unit,
                                              Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 6:95-CV-920
                       --------------------

                            August 27, 1999

Before KING, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     Ernest Guerra, Texas prisoner no. # 642307, appeals the

district court’s order dismissing his claim without prejudice for

lack of exhaustion.    Guerra’s numerous motions are all without

merit and are DENIED.    Guerra has failed to brief the exhaustion

issue on appeal, and it is deemed abandoned.        See Yohey v.

Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).       Guerra’s appeal

is without arguable merit and is thus frivolous.        See Howard v.

King, 707 F.2d 215, 219-20 (5th Cir. 1983).       Guerra’s appeal is

DISMISSED. 5TH CIR. R. 42.2.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                         No.
                         -2-

APPEAL DISMISSED; ALL OUTSTANDING MOTIONS DENIED.